DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I, claims 1-13 in the reply filed on  24 June 2022 is acknowledged.
Applicant's election with traverse of silicon quantum dot,  water as the fluid carrier and  covalent bonding between quantum dot and surfactant, claims 1, 4-7, 9-11 and 13 in the reply filed on  24 June 2022  is acknowledged.  The traversal is on the ground(s) that the species are not patentably distinct, however, applicant  fails to submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species..  
The requirement is still deemed proper and is therefore made FINAL.
Claims  2, 3,  8, 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7  and 9-11  are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by US2010/0264371A1 (Nick).
Regarding claims 1, 7 and 9, Nick teaches  a composition comprises a quantum dot and one or more additives attached to an outer surface of a quantum dot as a coordinating ligand ([0075] and [0277]), wherein the quantum dot  can have an average particle size  in a range from 1 to 20 nm ([0070]), which meets the claimed diameter,  the additives include an amphoteric  betaine surfactant  ([0029], [0215] and [0243]),  which meets the claimed surfactant and anticipates the covalent bonding of the surfactant to the quantum dot since a coordinating bond is a covalent bond. 
Regarding claim 4, Nick teaches that the quantum dot is a silicon (Si) material ([0396] and [0398]-[0399]).
Regarding claims 5 and 6, Nick teaches the quantum dot is uniformly distributed ([0284]).  Since Nick teaches the same quantum dot,  the aggregation property of Nick’s quantum dot would inherently be the same as claimed.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  
Regarding claims 10-11, Nick teaches a formulation comprises the composition of the quantum dot and an aqueous liquid medium ([0148], [0151] and [0338]), thus the presence of water. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Nick.
The teachings of Nick are set forth above. 
Nick teaches that the quantum dot is present in the composition in an amount of 0.1 to 1  wt.% of the composition ([0066]), and the additive is present in the amount of 0.1 to about 1 wt.% ([0234]), thus the combined amount of the quantum dot and the surfactant additive is about 0.2 to 2 wt.% in the composition,  and less than 2 wt.% in the formulation further comprising an aqueous liquid medium ([0148], [0151] and [0338]), which encompasses the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the quantum dot and surfactant at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766